Citation Nr: 0924607	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-24 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a cervical spine disability.

2.  Entitlement to an effective date earlier than November 7, 
2002 for the grant of service connection residuals of a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of a cervical spine disability rated as 20 percent, effective 
November 17, 2002.

The Board notes that in an August 2006 rating decision, the 
RO changed the effective date from November 17, 2002 to 
November 7, 2002, the date the Veteran's application was 
received.  

This case was initially before the Board in February 2007 
when it was remanded for additional evidentiary development.  
The Board notes that while the Veteran's initial increased 
rating claim is being remanded below, his claim for an 
earlier effective date will still be adjudicated, as the new 
evidence obtained will not affect the effective date for the 
grant of service connection.

The Veteran appeared at a hearing before the undersigned on 
May 6, 2009 and a transcript of the hearing is of record.

The issue of entitlement to an initial disability rating in 
excess of 20 percent for residuals of a cervical spine 
disability being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran separated from service in April 1985.

2.  The RO received the Veteran's claim for service 
connection for residuals of a cervical spine disability on 
November 7, 2002.

3.  In January 2004, the RO granted service connection for 
residuals of a cervical spine disability rated as 20 percent 
disabling, effective November 17, 2002.

4.  In August 2006, the RO granted a retroactive effective 
date to November 7, 2002.


CONCLUSION OF LAW

An effective date prior to November 7, 2002, for the grant of 
service connection for residuals of a cervical spine 
disability is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.151, 3.155, 3.400(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The effective date for an award of disability compensation 
based on presumptive service connection is the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 (b)(2).

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the law 
administered by VA.  38 C.F.R. § 3.151.  If the Veteran files 
an informal claim for a benefit, such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

II.  Analysis 

At a hearing before the undersigned, the Veteran asserted 
that he is entitled to an effective date from the date he 
separated from service in April 1985.  He asserted that he 
attempted to seek treatment at a VA facility for his cervical 
spine upon separating from service, but was denied treatment.  
The Veteran contends that it took 17 years to obtain health 
care through the VA Hospital.  By the Veteran's own 
admissions, he stated that he never attempted to complete any 
paperwork at the RO level prior to November 7, 2002.  

By way of history, the Veteran filed a claim for service 
connection for residuals of a cervical spine disability on 
November 6, 2002.  The claim was received by the RO on 
November 7, 2002.  After a comprehensive review of the 
Veteran's claims file, the Board finds that an earlier 
effective date for residuals of a cervical spine disability 
must be denied.  The Veteran's first claim for compensation 
was made in November 2002.  Although the Veteran argues that 
he was unable to get treatment in 1985, when he separated 
from service, the date of receipt of the claim is the 
appropriate effective date for the grant of service 
connection.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  The RO properly granted the Veteran benefits from 
the date of receipt of his claim.  

In addition, while the Veteran asserts that he sought 
treatment at a VA hospital and was denied, erroneous advice 
given by a government employee cannot be used to prevent the 
government from denying benefits.  See generally Shields v. 
Brown, 8 Vet. App. 346 (1995); McTighe v. Brown, 7 Vet. 
App. 29 (1994).  Even if the Veteran sought treatment in 
1985, such alleged treatment cannot serve as an informal 
claim.  The provisions of 38 C.F.R. § 3.157 are only 
effectuated when service connection has already been 
established.  In any event, VA can only look to the evidence 
of record and is not permitted to grant an earlier effective 
date without documented proof of an earlier claim.  The Board 
can find no evidence of a formal or informal claim for 
service connection for residuals of a cervical spine 
disability prior to November 7, 2002.  

Accordingly, the Board finds that entitlement to an effective 
date earlier than November 7, 2002 for service connection for 
residuals of a cervical spine disability is not warranted.

III.  Duty to Notify and Assist 

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
give notice to the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

VA's duty to notify the claimant of the information and any 
medical or lay evidence that is necessary to substantiate the 
claim was satisfied by a letter sent to the Veteran in August 
2003.  The Veteran also received a letter dated in March 2006 
regarding effective dates.  Notwithstanding the belated 
notice regarding effective dates, the Board determines that 
the Veteran was not prejudiced in this regard as his claim 
was readjudicated in May 2007.  The Veteran and his 
representative were also afforded a hearing before the 
undersigned in May 2009.

In any event, if any deficiency is present, the Court has 
held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

In this case, all necessary development has been accomplished 
and adjudication may proceed without unfair prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).


ORDER

Entitlement to an earlier effective date, prior to November 
7, 2002, for the grant of service connection for residuals of 
a cervical spine disability is denied.


REMAND

The Veteran contends that his cervical spine disability has 
worsened since his last examination and that he is entitled 
to a rating in excess of 20 percent.  The Veteran was 
service-connected for residuals of a cervical spine 
disability in a January 2004 rating decision.  He was granted 
a 20 percent rating. 

The Veteran's most recent VA examination was conducted in May 
2006.  At a hearing before the undersigned, the Veteran 
indicated that he has not sought treatment since the 2006 VA 
examination, but that his condition has worsened.  The 
Veteran also asserted that he now gets tingling in his arms, 
which he did not have at the time of the 2006 examination.  
The Board finds that a remand is required in order to 
determine whether the Veteran is entitled to an initial 
rating in excess of 20 percent.  

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of his current condition, VA's duty to 
assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
nature, extent and severity of his 
cervical spine disability.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review.  
A notation to the effect that this record 
review took place must be included in the 
report of the examination.  All 
appropriate tests should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all examination findings, 
particularly regarding range of motion and 
any neurological manifestations.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


